.*
                                                                                                              47’
                                                                1

                                              (I




                                                        .   .
                                              @




             OFFICE      OF THE           ATTORNEY                  GENERAL    OF TEXAS
                                              AUSTIN




          v@ aoklIavlodJp no0
In vhloh pu nqu8t     48 opih
lovlsg ~qwrticm, qwting                   trolr
              WI.    qtmmtiap,       in
     Comllsslowrs’           Court




                                                                              a      in   o&w   rtrttltor
                                                                              IA  that       eowtior      w
                                                                                f’s     the    construction
                                                                                 ruowx#         Court of
                                                                                           lt o l,1 39



                                 o r ta rth o se& c ir lc nrth er sg lir 1 *tur
                                                                             o ilth
                                                                                 e or-
                      co of toadr           fca. oourthoutm,                  jallr,    ;ubllc     mule,
Rrcwablo   v.   A.   aouba   - pogo   3
                                                                                                                             . 477




                    MO th@mfOt'O hold                     oubjoct to tha lrpr.,ro -8triC-
                                                          that,
tionr      !.8pOMd          br      th.      Conrtltutlan ti   fi+eaerrl I&Y. &nd provldod
th a th
      telppliublo                           A9y.btiOll8 nl@tUq     to tholr lrruonco lm
etriatly        Ob8WYOd,                  tin0     VWt.           Yt   k   1B8UVd to ~IJ for upon-
dltono          incurrod in eoaaootlon                        Pith CoumtJ         tirportr.
                    langmdto4                                                                          uo     quot.
Iran 8 lottrr               of the Baod                                                            , dated Rav
i6.     19&P. vhI@h lrtk?                         Va8 8180 00a~mod               with tlm butherltr                    of
aiOilil;tO            :OSUi           tin         WarXWlt@                             of l library
                                                                  fOC tb0 OOli8tl'UOtiOll


                    “sbo     Aotr           of tbo &00&d callbd              krolaa           of th@
         Mrt         -Birth kgirktuu                  of 1919,                     219, hove booa
         C-Pi  I Od b v*mW’@      a8 &tiO'lO# 1 r-n-1696,     inOhldV0,
         to wbloh law vo hove nformd         and ht.    ooaoluded that
         the only authority    tho Cmlrrloslon       Court   bar for
         tho ertobllobmont    of 4 aaunt fmo 1Ibraq Lo that
         aoakinwl    la ruoh Irv, aad tll.la la vp r o r 1 U.r  that   luoh
         lfbmry    can be rrtobliohed    only ‘Irr the mo.nnor and
         vlth tbo function8 prooorikd        in thlo tltlo.’        Yo
         doubt 0017 rerlow4       that the Oa~nloolmen        Court
         boo the luthorlty    to do ~thlng       vlth nfonaao        to
         the lotobllotint     of a oowty     llbraw ether thn 18
         &UthOrImd urlcbrTit10 35 of the BDrlmd ClVil stat-
         Ilk8 or Texu.  vo kllova that  t.haoounty lr ritheut
         authorltr to ecartruot l llbmrr bull4ipg,  It oppoarlng
         frum tho lw that tha county libmm    must bo loeatod
         rt the county mat in the oourtheu8. l8 of tbo tlar
         it 18 datomlaed to lrt4blih 8UOh lib-,    tir.84   at
         that tins tore lultoblo quorton are thm avolloble.
         fh8 Ait   itrelf,,                  by    4ppl’OpPtitO        142X-8,          1iBited         the
         C0Xls1881oIIO.F8                 CO-t       Of Uy        COWltJ iXltb@ POW?              t0     .8-
         tabll8h   4 i’m8                   Ilbmry        8~‘StCUl for     luoh    co’mt~.’


            In our o?lnlcn,                           them~om,     a county   h4r no authority     to
ccmetruct   a llbmrp   build-                             and, th6rOfOm     no authorltp   to issue
tLme varrants    ln payment                          th8mfor.

                    Ylth         mg4rcl   to 4 muawn,                hovever,      ve    mfar          you    to      Art.
2:7id,       Pac.      1,        b-. A. c. L.,  V.‘liCt             me&     48    fOll!,VS:

                    “All
                      counties     ln the State     acting   by e.nC
         throwh    their     m8pectlve    Cocaiaslonor81      Courts
         may provlds     for   annu41   8xhibitr of hortioultuml
         4nC a;rFcultuml        products,    llveetock     4nd Plineml
.




          woduok,            and ouch other proauct8 aa arm or                               sat*?-
          oat  to tho oamunltf.      In oonn4otlaa themltb,      8UCb
          oouat1.r u      rho lrtabllab   md   ulataln  NIBOUI,
          lncluelag  t x 0 lraetiaa  of Lb0 aooorury   bui1alJkga
          and otbor lapromtr,         ln their own oountler or ln
          anr     other      oount~      or    olty      la tho Unltod         State.,             whore
          falx-8 or         oxpoeltMu           am belag hold.*

                 8ina* the above-uuotod     rktuto ltb o r lr o rtbo oamtruo-
    tloa of muoua buil4btngr ealr ln oamootlar rlth uhlbitr             of hortl-
    aultunl     en4 agrloultuaml     prcduotr, livoatook rad linenl     productm,
    md ruob other pmducto a8 are of interart           to Uu oanunitr, It ir
    our oplnlon that     the ttpo    of Buuu    build    antlolpakd bt your
    lottor, aruly,      l joint   llbnry   an& lWOUYu ilAln& lr not au-
    thorirod,    br the oktutor      OS tblr Iltato, and thonfon    tin   war-
    rants in payment for the connrtructlan of much building         am not
    rutborlred.
                    In regrd         to I routb            Ceate&  VI BN  unable to S&d an!
    rtatuto      spocirloall~           aut&ZXXng            b oountr Cml~oionerr~   Court
    to Conrtruat,           purchae,          luu,         opemt.4      or ulntan              a    'Youth   cen-
    ter’ or      riallar      pmJoot.
               ft la l vol~-ortabli&od     prbolplo   of lev la thla 8Wto
    that luthorlt    of Carlrrlenon~     Oaurto to uko    oamtrrotr of any
    kind 1s rtrlo 1 11 Ualkd     to that aanfomed litbes lxpnrrlf      or
    br  fair or neuaury    lmpllcatlm    by thy Canrtitutlon   aad l~vr of


                    Article        P351,      R. C. 5. 1925,            eonkim           the follovlrq
    general      provlrlon rrlattve              to authority            for   thr       conetraction         of
    public      bulldlngr      t

                    ‘Eucb      CamlLsslmer0~               Court     rhallt    .     .   .

                    “7.   Pmvidc     and              keel; in     w*lr      court$wses,
          Jallr       em? all  necessary                 Fubllc     bulldln~b.
                                                                                    475




                 I
                 . . .By the tern ‘public buildlry’ am urns& LZI
         Um mUtut@ la a unt l bulldlnq ured yrioarl4      for
         publlo or govoxmmkl     purpoaoa, tht la, to bourn
         pub110 or ~vorneoahl    lgoncloo.  Tbo paver to provide
         inoludoo the povor to purohao*.   Svarto v. borrd or
         Ca’ro   of &ka Uouatl, 158 Ind. 141, 63 I. E. 31. ma
         Comlrrlmen a Court lo the legal bodr luth o r lo un- od
         dor tku ltatuto to doterrlmo rhothor or not l *public
         h u ll4 lDg               ld it0 d00101acr nlatlag
                   loQ ‘Do eeo o A~,’
         tbonto       waaot    k aloturtad br thlo Court .t~p;          ;p-
         a     8 rhoum       of an abum of dioontloa.   Ll
         &ooOlO~, roJ.        COB.   App.,     P2y a. U. J-71$ . . :     l




              four lottor doe0 not lzbdla4ta the oxrot rvtun of the
%utb     Center for vhleh v8rmntr          am aought to k ioruod, nor
door thon        spur     to ba say rtatutory   or judlolal  dofinltlon    of
r uc h l projoot.       In our 09lnion, hovovcr, ana f8lr aid turooaablr
dofinltlm         of l ‘Youth Coater” vi11 mot mot tba nquirmuita           or
tho doflnltlai        of l %ecoooar~ publlo building” aa rot out la
               ca o (oupra); and rlncr no otbor otatutory        authority
the -F-Y-or to lrtabllahmnt
oxloto                                br l ComiooIonen'     Court, therefore,
in our opinion,        tirr varmtntr in prpwnt for rx~~nditureo         for ouch
a purpooo an not lthorlrod            br thy lo of tblr State.
                 It vi11 bo notod that             tu lOOOOO8BAtO to k lovlod for
the hrk         Improvement and Airport             V~rmnto w~~~tod am to purpooo
00 above wntlened             ruot   k       cbargod lgaiast the county’0 pemuwnt
lDpro*o8etlt         rwid.